Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 03/29/2022 has been entered.
 
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), first paragraph:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claim 11 stands rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the enablement requirement.  The claim(s) contains subject matter which was not described in the specification in such a way as to enable one skilled in the art to which it pertains, or with which it is most nearly connected, to make and/or use the invention. Claim 11 is not enabled for parenteral administration. Parenteral is defined as 1.  inside the body but outside the intestine or, 2.  brought into the body through some way other than the digestive tract, as by subcutaneous or intravenous injection.1 Wohlford-Lenan, et al, Rhesus Theta-Defensin Prevents Death in a Mouse Model of Severe Acute Respiratory Syndrome Coronavirus Pulmonary Disease, Journal of Virology, Nov. 2009, p. 11385-11390, applied as art below, discloses that parenteral does not work, where both nasal and parenteral are disclosed, but only nasal works.

Applicant’s Arguments
Applicant’s arguments are found on page(s) 4 and 5 of the remarks filed 02/23/2022. 

Response to Applicants Arguments
	Applicant’s arguments have been carefully considered but are not deemed persuasive to overcome the rejection. The amendments to Claim 1 delete the treatment language yet in light of Claim 11 appear to imply a treatment. Applicants are invited to show how a non-treatment application of the instant defensins can be administered parenterally in an in vitro application. If the application was an in vitro treatment, then parenteral would not be an applicable method of contacting. Given that protease inhibition is inherent to the property of the defensin, and after administration, one would necessarily be contacting the defensins with the protease. However, since it did not treat when administered in this manner, one cannot say inhibition of a protease occurred. The method of administering does not work.  However, assuming that Applicants assert that at paragraph [0069] of the specification, Theta-Defensin was administered “parenterally.” From the previous office action, note that subcutaneous is a form of parenteral, but not limited to subcutaneous, as by the definition of parenteral provided in the previous office action. The following was disclosed in the article: We also evaluated the efficacy of intravenously administered RTD-1 in modifying disease outcomes. Two doses of 5-mg/kg RTD-1 administered 4 h before and 18 h after MA15 exposure did not protect the animals from SARS-CoVassociated morbidity and mortality (data not shown). Intravenous and subcutaneous are parenteral administration broadly speaking, but with different outcomes. Parenterally is a genus and subcutaneous and iv are species. 


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103(a) are summarized as follows:
1.	Determining the scope and contents of the prior art.
2.	Ascertaining the differences between the prior art and the claims at issue.
3.	Resolving the level of ordinary skill in the pertinent art.
4.	Considering objective evidence present in the application indicating obviousness or nonobviousness.

For the purpose of this invention, the level of ordinary skill in the art is deemed to be at least that level of skill demonstrated by the patents in the relevant art.  Joy Technologies Inc. V. Quigg, 14 USPQ2d 1432 (DC DC 1990).
One of ordinary skill in the art is held in accountable not only for specific teachings of references, but also for inferences which those skilled in the art may reasonably be expected to draw.  In re Hoeschele, 160 USPQ 809, 811 (CCPA 1969).
In addition, one of ordinary skill in the art is motivated by economics to depart from the prior art to reduce costs consistent with desired product properties.  In re Clinton, 188 USPQ 365, 367 (CCPA 1976);In re Thompson, 192 USPQ 275, 277 (CCPA 1976).

Claims 1, 10, 12, and 13 is/are rejected under 35 U.S.C. 103 as being unpatentable over by Wohlford-Lenan, et al, Rhesus Theta-Defensin Prevents Death in a Mouse Model of Severe Acute Respiratory Syndrome Coronavirus Pulmonary Disease, Journal of Virology, Nov. 2009, p. 11385-11390 in view of Selsted US 20040014669, both from Applicant’s IDS.

The instant invention is drawn to reducing the activity of a protease comprising:
and administering a pharmacologically acceptable formulation of a Θ-defensin in an amount effective to inhibit the protease.

Wohlford-Lena teach the administration of mice RTD-1, a Θ-defensin, to SARS-CoV mice via intranasal administration, to which the mice has symptoms of untreated SARS-CoV mice, but survived because of the treatment, see page 11385 of the journal article. Further, Θ-defensins are known to have broad anti-microbial properties, viruses included, see also concluding paragraph on page 11385, column 2. Given that a Θ-defensin was administered for the treating of a condition related to their anti-microbial, anti-viral inhibition, the activity of proteases of metalloprotease, cysteine protease, and Cathepsin-C logically follow as properties of the Θ-defensin in the treatment.

The difference between what is taught by the prior art and that instantly claimed is that while the reference teaches nasal administration, it does not teach oral administration.

Selsted teaching oral administration of Θ-defensins, see paragraph [0076] as well as teaching the use of Θ-defensins as anti-microbial treatment.

It would have been obvious to one of ordinary skill in the art to administer Θ-defensins orally and nasal as taught by Wohlford-Lena and Selsted.  One would have been motivated to administer Θ-defensins via these routes as they are standard method of administration in the pharmaceutical and medicinal arts. One would have had a reasonable expectation of success in administering these compounds from the teachings of the two references. Given that administration of Θ-defensins is via known routes in treatments, one cannot say that this administration is still not contacting the protease, given this is an inherent property of the Θ-defensins.

The  Supreme  Court in KSR International Co. v. Teleflex Inc.,  550  U.S. 398, 127 S. Ct. 1727, 82 USPQ2d 1385, 1395-97 (2007) identified a number of rationales to support a conclusion of obviousness which are consistent with the proper “functional approach” to the determination of obviousness as laid down in Graham.  The key to supporting any rejection under 35 U.S.C. 103 is the clear articulation of the reason(s) why the claimed invention would have been obvious.  The Supreme Court in KSR noted that the analysis supporting a rejection under 35 U.S.C. 103 should be made explicit. Exemplary rationales that may support a conclusion of obviousness include:
(A)    Combining prior art elements according to known methods to yield predictable results;
(B)    Simple substitution of one known element for another to obtain predictable results;
(C)    Use of known technique to improve similar devices (methods, or products) in the same way;
(D)    Applying a known technique to a known device (method, or product) ready for improvement to yield predictable results;
(E)    “Obvious to try” – choosing from a finite number of identified, predictable solutions, with a reasonable expectation of success;
(F)    Known work in one field of endeavor may prompt variations of it for use in either the same field or a different one based on design incentives or other market forces if the variations are predictable to one of ordinary skill in the art;
(G)    Some teaching, suggestion, or motivation in the prior art that would have led one of ordinary skill to modify the prior art reference or to combine prior art reference teachings to arrive at the claimed invention.

Note that the list of rationales provided is not intended to be an all-inclusive list, nor do they need to all be present to make a case for obviousness.  Other rationales to support a conclusion of obviousness may be relied upon by Office personnel based upon the findings of the prior art.

In the instant case, (A) above has been presented to demonstrate combining of prior art teachings to arrive at the instantly claimed invention. Further consideration shows that the combination for (A) also embraces (B), as well as (C), (D), (F) and (G). For example, (G) is applicable from the references applied above. 

In conclusion, a reference is good not only for what it teaches by direct anticipation but also for what one of ordinary skill in the art might reasonably infer from the teachings. (In re Opprecht 12 USPQ 2d 1235, 1236 (Fed Cir. 1989); In re Bode 193 USPQ 12 (CCPA) 1976).  In light of the foregoing discussion, the subject matter defined by the instant claims would have been obvious within the meaning of 35 USC 103(a).  From the teachings of the references, it is apparent that one of ordinary skill in the art would have had a reasonable expectation of success in producing the claimed invention. Therefore, the invention as a whole was prima facie obvious to one of ordinary skill in the art at the time the invention was made, as evidenced by the references, especially in the absence of evidence to the contrary.

Applicant’s Arguments
Applicant’s arguments are found on page(s) 6-8 of the remarks filed 09/24/2021. 

Response to Applicants Arguments
	Applicant’s arguments have been carefully considered but are not deemed persuasive to overcome the rejection. Applicants admit on page 7, stating [t]he protease inhibition property is, therefore, unexpected in view of these reference …. It’s a property. It’s a discovered property from antimicrobial treatments already known in the prior art. Thus, Applicants have discovered a mechanism in the treatment process. Such is not an invention. Further, it cannot be argued that when administered protease activity was not concurrent with the antimicrobial properties. Applicants discovered the mechanism which, absent evidence to the contrary, was present in the treatment. 
	Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

Claims 1-7 and 10-13 are rejected on the ground of nonstatutory double patenting as being unpatentable over Claims 1-9 of U.S. Patent No. 10,603,356, Claims 1-7 of U.S. Patent No. 9,346,866, and Claims 1-13 of U.S. Patent No. 10,512,669. Although the claims at issue are not identical, they are not patentably distinct from each other because the three patents teach the administration of the instant peptides for treatments involving inhibition of proteases. To treat a disease with the instant compound is to inhibit the activity of a protease. Using the specification for definitions of proteases, one finds the meaning to be the proteases claimed in the three patents above. It would have been obvious to administer the instant peptides to inhibit proteases as taught by the ‘356, ‘866, and ‘669. One would be motivated to do so given their administration for inhibition of proteases treats diseases, such as arthritis. One would have a reasonable expectation of success in the treatments and inhibition given they have been demonstrated to be used in that manner. Therefore, the invention is obvious over the ‘356, ‘866, and ‘669 patents.

Applicant’s Arguments
Applicant’s arguments are found on page(s) 8 of the remarks filed 02/23/2022. 

Response to Applicants Arguments
	Applicant’s arguments have been carefully considered but are not deemed persuasive to overcome the rejection. No terminal disclaimer has been filed. Given the inherency of the method regarding the property of how the compounds achieve the endpoint, one cannot do one without the other being involved.

Conclusion
No claims are allowed. Claims 2-7 are objected for depending on a rejected Claims. 
Applicant should specifically point out the support for any amendments made to the disclosure, including the claims (MPEP 714.02 and 2163.06).  Due to the procedure outlined in MPEP § 2163.06 for interpreting claims, it is noted that other art may be applicable under 35 U.S.C. § 102 or 35 U.S.C. § 103(a) once the aforementioned issue(s) is/are addressed.

The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.  Prior art contained in the reference of record can be applied in the next office action.
	
Any inquiry concerning this communication or earlier communications from the Examiner should be directed to THOMAS SWEENEY HEARD whose telephone number is (571) 272-2064.  The examiner can normally be reached from 9:00 to 5:00 pm, Eastern Standard Time.

If attempts to reach the examiner by telephone are unsuccessful, the Examiner’s supervisor, James Henry Alstrum-Acevedo can be reached on (571) 272-5548.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




Thomas S. Heard Ph.D.
Primary Examiner
Art Unit 1654


	/THOMAS S HEARD/             Primary Examiner, Art Unit 1654                                                                                                                                                                                           



    
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
    

    
        1 https://www.collinsdictionary.com/us/dictionary/english/parenteral